Case 2:18-cv-04769-JFW-GJS Document 60 Filed 10/27/20 Page 1 of 1 Page ID #:289



  1
  2
  3
  4                                                                        JS-6
  5
  6
  7
                        IN THE UNITED STATES DISTRICT COURT
  8
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
  9
 10
 11   MARQUISE DeANGELO LOFTIS, ,                  Case No. 2:18-cv-04769-JFW-GJS

 12                                   Plaintiff, ORDER GRANTING STIPULATION
                                                 FOR VOLUNTARY DISMISSAL
 13               v.                             WITH PREJUDICE (Fed. R. Civ. P.
                                                 41(a)(1)(A)(ii))
 14
      S. MONTES et al.,
 15
                                   Defendants.
 16
 17        Having read and considered the parties’ Stipulation for Voluntary Dismissal
 18   with Prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the stipulation
 19   is GRANTED.
 20        Accordingly, IT IS HEREBY ORDERED THAT:
 21        1.   The matter is dismissed with prejudice;
 22        2.   Each party shall bear its own litigation costs and attorney’s fees.
 23        IT IS SO ORDERED.
 24
 25
      Dated: October 27, 2020                             _________________________
 26                                                       The Honorable John F. Walter
                                                          U.S. District Judge
 27
 28
                                               1
